Notice to Applicant 
The present application is being examined under the pre-AIA  first to invent provisions. 
This correspondence is in response to the amendments filed 1/13/2021.  Claims 23-26, 28-29, and 34 have been amended.  Claims 23, 25-26, 29, 31-33, 36, and 38-49 are pending. Claims 48-49 are new. 
Claims 23, 25-26, 29, 31-33, 36 and 45-49 are presented for examination. Claims 38-44 are withdrawn from further consideration.


Allowable Subject Matter
Claims 23, 25-26, 29, 31-33, 36 and 45-49 are allowable over the prior art.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
This application is in condition for allowance except for the presence of claim 38-44 directed to an invention non-elected with traverse in the reply filed on 4/25/17. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A. Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /Rachel L. Porter/ Primary Examiner, Art Unit 3626